ITEMID: 001-122352
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2013
DOCNAME: MCLEAN AND COLE v. THE UNITED KINGDOM
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Ineta Ziemele;Ledi Bianku;Päivi Hirvelä;Paul Mahoney;Vincent A. De Gaetano
TEXT: 1. The applicant in the first case, Mr Joseph McLean, is a British national, who was born in 1980. He was represented before the Court by Taylor & Kelly, a firm of solicitors based in Coatbridge.
2. The applicant in the second case, Mr Kevin Cole, is a Jamaican national, who was born in 1974. He was represented before the Court by Leigh Day & Co, a firm of solicitors based in London.
3. Both applicants are in detention following their conviction for various criminal offences.
4. The applicants complained that, as convicted prisoners, they had been subject to a blanket ban on voting in elections and had been, or would be, prevented from voting in one or more of the following: elections to the European Parliament on 4 June 2009; the parliamentary election on 6 May 2010; elections to the Scottish Parliament on 5 May 2011; a nationwide referendum on the alternative vote on 5 May 2011; local government elections on various dates; and future elections.
5. Pursuant to sections 1-4 of the Representation of the People Act 1983 a convicted person, during the time that he is detained in a penal institution in pursuance of his sentence, is legally incapable of voting at any parliamentary or local election.
6. Section 11 of the Scotland Act 1998 provides that only persons who, on the day of the poll, would be entitled to vote as electors at a local government election and are registered in the register of local government electors are entitled to vote as electors at an election to the Scottish Parliament.
7. Section 8(1) of the European Parliamentary Elections Act 2002 provides, in so far as relevant, that a person is entitled to vote at an election to the European Parliament if, on the day of the poll, he would be entitled to vote as an elector at a parliamentary election.
8. In so far as relevant, section 2 of the Parliamentary Voting System and Constituencies Act 2011 provided that only those who, on the date of the alternative vote referendum, were entitled to vote as electors at a parliamentary election were entitled to vote in the alternative vote referendum of 5 May 2011.
9. Each of the four jurisdictions of the United Kingdom (England, Scotland, Wales and Northern Ireland) is subdivided into a number of local authorities. The specific system in place varies depending on the jurisdiction in question.
10. The system of local government was created by statute. Local authorities’ internal organisation and competences are regulated by statutes enacted by the Parliament of the United Kingdom and by the Parliaments and Assemblies of the three devolved jurisdictions (Scotland, Wales and Northern Ireland).
11. The functions and powers of local authorities are of a predominantly administrative nature and generally cover areas such as waste management and collection, housing, local planning, council tax collection, licensing, transport and social services. In respect of these various areas, local authorities carry out their duties in accordance with primary legislation governing the area in question and can only act in so far as they are authorised to do so by statute or by subordinate legislation.
12. Local authorities have the power to make by-laws, which are essentially laws of local application. By-laws usually have to be confirmed by a Government minister or the ministers of the devolved jurisdictions before they can take effect.
13. On 23 November 2010 the Court (Fourth Section) adopted a pilot judgment in Greens and M.T. v. the United Kingdom, nos. 60041/08 and 60054/08, ECHR 2010 (extracts). It found a violation of Article 3 of Protocol No. 1 in respect of the blanket ban on voting applicable to convicted prisoners as regards parliamentary elections and elections to the European Parliament. It also imposed a deadline for action, indicating that the United Kingdom had to introduce legislative proposals to amend the incompatible legislation within six months of the date on which the judgment became final, with a view to the enactment of the law according to any time-scale determined by the Committee of Ministers.
14. On 22 November 2012 the Government published a draft bill on prisoners’ voting eligibility. The draft bill includes three proposals: (1) ban from voting those sentenced to four years or more; (2) ban from voting those sentenced to more than six months; or (3) ban from voting all prisoners. The proposals cover both local and parliamentary elections. Although the draft bill is currently drafted to extend to England and Wales only, the introduction and explanatory notes make it clear that the final bill would extend to the whole of the United Kingdom. The devolved jurisdictions are therefore involved in the pre-legislative process.
15. On 6 December 2012 the Committee of Ministers, responsible for supervising the execution of the judgment, adopted a decision in which it noted the range of options proposed in the draft bill; endorsed the view that the third option aimed at retaining the blanket ban was not compatible with the Convention; invited the Government to keep it regularly informed of the proposed time-scale; and decided to resume consideration of the case at the latest at its September 2013 meeting.
16. On 16 April 2013 a motion to nominate the six members of the House of Commons to serve on a joint committee which will conduct prelegislative scrutiny of the draft bill was agreed. On 14 May 2013 a motion to nominate the six members of the House of Lords to serve on the committee was agreed. The committee held its first meeting on 15 May 2013 and will report by 31 October 2013.
17. On 10 June 2013, there was a hearing before the Supreme Court in the case of McGeoch v. The Lord President of the Council and another. The claimant is a serving prisoner who claims that the prohibition on prisoners voting is incompatible with European Union law.
